LOTTINGER, Judge.
This case, together with the case entitled W. B. Brown et al. versus John E. Perkins, arose out of the same factual situation and were similar causes of actions. The lower court consolidated the matters for purposes of trial, however, separate judgments were rendered below. In each instance the lower court gave judgment for petitioners, and the defendant has appealed in both suits.
For the reasons this day assigned in the matter entitled Brown v. Perkins, La.App., 61 So.2d 567, the judgment of the lower court is annulled, avoided and reversed and plaintiffs’ suit dismissed at their costs.
Judgment reversed.